NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                     TERE Y. BAIZE, Petitioner Employee,

                                         v.

      THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

               MOVADO GROUP, INC., Respondent Employer,

       WESTERN CLAIMS SERVICES CENTER, Respondent Carrier.

                              No. 1 CA-IC 17-0072
                                FILED 10-4-2018


                Special Action – Industrial Commission
                           No. 20161-240161
                       INSCA No. 047516015144
        The Honorable Robert F. Retzer, Administrative Law Judge

                             AWARD AFFIRMED


                                    COUNSEL

Tere Y. Baize, Phoenix
Petitioner/Employee
Industrial Commission of Arizona, Phoenix
By Gaetano J. Testini
Counsel for Respondent

Goering Roberts Rubin Brogna Enos & Treadwell-Ruben, P.C., Tucson
By Pamela A. Treadwell-Rubin
Counsel for Respondent Employer and Respondent Carrier



                      MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Vice Chief Judge Peter B. Swann and Judge David D. Weinzweig
joined.


J O N E S, Judge:

¶1           In this statutory special action, Tere Baize challenges an
Industrial Commission of Arizona (ICA) award and decision upon review
finding her back injury was not compensable. For the following reasons,
we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2             Baize began working as a part-time sales associate at a retail
store owned by Movado Group, Inc. (Movado) in January 2016.1 On
February 18, 2016, Baize arrived for her eleventh shift at Movado
complaining of back pain, which she attributed to “kicking off her blankets”
while home sick the previous weekend. Another employee helped her
perform the closing procedures that evening, which involved five to ten
minutes of bending and squatting to close jewelry cases. Baize was sent
home early the following day and never returned to work. She did continue
to work at her second job, however, as a receptionist at a senior living
facility, through May.

¶3          On February 19, Baize visited a chiropractor and reported
back pain that began on February 14. Six days later, Baize visited the

1      We view the facts and the inferences to be drawn therefrom in the
light most favorable to upholding the ICA’s findings and award. Polanco v.
Indus. Comm’n, 214 Ariz. 489, 490-91, ¶ 2 (App. 2007) (quoting Roberts v.
Indus. Comm’n, 162 Ariz. 108, 110 (1989)).


                                     2
                BAIZE v. MOVADO/WESTERN CLAIMS
                         Decision of the Court

emergency room, where she complained of lower back pain and numbness
and tingling in her left leg that began two weeks before “while lifting her
[left] leg to move blankets off of her.” A February 2016 X-ray showed mild
degenerative changes and mild disc space narrowing at the L5-S1 vertebrae;
a March 2016 MRI showed a protruding disc at this location.

¶4            The workers’ compensation insurer denied Baize’s claim for
benefits in April 2016. Baize then filed an injury claim with the ICA,
alleging she had injured her lower back on February 18 after “[r]epeated
bending and lifting” during store closing procedures.

¶5             After examining Baize, reviewing her medical records, and
watching a surveillance videotape of Baize performing the closing
procedures on the alleged date of injury, Jon Zoltan, M.D., opined Baize’s
back pain was not related to her employment at Movado. Although the
MRI showed a herniated disk at L5-S1, Dr. Zoltan was unable to make that
diagnosis because Baize’s subjective complaints were not consistent with
his clinical examination or the radiological report. Moreover, the video of
the closing activities did not depict any acute injury or activity
“demonstrat[ing] stresses to neck muscles, ligaments, disks, bones, and
nerves” that would lead to a gradual or repetitive-use injury. Thus, Dr.
Zoltan concluded it was more likely Baize’s injuries were caused by either
kicking off her blankets or working as a house cleaner.

¶6            In contrast, Baize’s treating physician, Michael Steingart,
D.O., testified her injury and symptoms could have been caused by
repetitive bending and squatting. He did not, however, watch the
surveillance video; nor was he aware that Baize was only briefly employed
at Movado, that she had previously attributed the injury to kicking
blankets, or that she continued working at a second job.

¶7             In September 2017, the administrative law judge (ALJ) noted
a conflict in the medical testimony but accepted Dr. Zoltan’s opinion “as
being most probably correct and well-founded.” Accordingly, the ALJ
issued a decision denying Baize’s claim as noncompensable. That decision
was affirmed upon review. Baize timely requested review, and we have
jurisdiction pursuant to Arizona Revised Statutes §§ 12-120.21(A)(2),
23-951(A), and Arizona Rule of Procedure for Special Actions 10.




                                    3
                 BAIZE v. MOVADO/WESTERN CLAIMS
                          Decision of the Court

                                DISCUSSION

¶8           Baize argues the ICA’s award and decision are unsupported
by the evidence.2 We disagree.

¶9            “To prove compensability, the claimant must establish all the
elements of h[er] claim,” including that she has “suffered an injury and that
the injury was causally related to [her] employment.” W. Bonded Prods. v.
Indus. Comm’n, 132 Ariz. 526, 527 (App. 1982). Medical causation, at issue
here, “requires proof that the employment caused or contributed to the
injury,” which must be established by expert testimony if “the cause of an
injury is not apparent to a lay person.” Hackworth v. Indus. Comm’n, 229
Ariz. 339, 343, ¶ 9 (App. 2012) (citations omitted).

¶10           Although the ICA heard conflicting evidence and expert
medical testimony regarding the nature and cause of Baize’s injuries, the
ALJ is the trier of fact tasked with resolving such conflicts. Post v. Indus.
Comm’n, 160 Ariz. 4, 8 (1989) (citing Perry v. Indus. Comm’n, 112 Ariz. 397,
398 (1975), and Phelps Dodge Corp. v. Indus. Comm’n, 121 Ariz. 75, 77 (App.
1978)). “Where more than one inference may be drawn, the [ALJ] may
choose either, and this Court will not disturb the [ALJ]’s conclusion unless
it is wholly unreasonable.” Royal Globe Ins. v. Indus. Comm’n, 20 Ariz. App.
432, 434 (1973) (citing Malinski v. Indus. Comm’n, 103 Ariz. 213, 217 (1968)).

¶11          The ALJ exercised his authority and resolved the conflict
presented here by adopting Dr. Zoltan’s opinions and was not
unreasonable in doing so. Dr. Zoltan, a board-certified orthopedic surgeon,
performed a physical examination of Baize and reviewed Baize’s medical
history as well as a surveillance video of the activities that she claimed
caused her injuries. Despite this conscientious review, Dr. Zoltan was


2      Baize also suggests that: (1) the ICA erred in admitting certain
evidence, and (2) Movado and its insurer acted in bad faith and engaged in
a conspiracy to prevent her from receiving workers’ compensation benefits
by not providing her appropriate guidance and assistance with the claim
process. She does not develop these arguments within her brief beyond
generalized complaints, and they are waived. See MT Builders, L.L.C. v.
Fisher Roofing, Inc., 219 Ariz. 297, 304, ¶ 19 n.7 (App. 2008) (citing Schabel v.
Deer Valley Unified Sch. Dist. No. 97, 186 Ariz. 161, 167 (App. 1996)). Baize
likewise waived review of any issue raised for the first time in her reply
brief. Regardless, the record reflects Baize was ultimately able to make a
claim and that her claim was resolved fairly.



                                       4
               BAIZE v. MOVADO/WESTERN CLAIMS
                        Decision of the Court

unable, to any degree of medical probability, to relate Baize’s subjective
complaints to either the objective findings regarding her condition or any
industrial injury. Although Baize presented competing evidence, we find
no error.

                              CONCLUSION

¶12          The ICA decision and award are affirmed.




                      AMY M. WOOD • Clerk of the Court
                      FILED: AA




                                        5